Citation Nr: 9919334	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the RO.


REMAND

By a decision entered in October 1980, the Board disallowed a 
claim of service connection for a "nervous" disorder, to 
include a personality disorder and an acquired psychiatric 
disorder.  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
Board's prior adjudication.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

A review of the record in the present case reveals that the 
RO employed the now-invalidated Colvin test when addressing 
the veteran's claim to reopen.  In its May 1997 decision, and 
in a June 1997 statement of the case (SOC), the RO stated 
that, "[t]o justify a reopening of a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  (Emphasis added.)  While the Colvin test was not 
expressly applied by a hearing officer who later confirmed 
the RO's prior decision in a February 1998 supplemental SOC 
(SSOC), the SSOC was issued prior to Hodge.  Consequently, 
because the RO was charged with applying the law then in 
effect, it is reasonable to assume that the hearing officer 
likewise applied Colvin in adjudicating the veteran's claim.

The Court has held that, when the Board proposes to address 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC and/or SSOC fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his application to 
reopen will be considered only under the definition of 
materiality set forth in 38 C.F.R. § 3.156(a), without 
reference to the test set out in Colvin.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on the matter of why his claim should be reopened under 
section 3.156(a), nor has he been provided a SOC or SSOC 
which reflects consideration of the section 3.156(a) standard 
for materiality alone, without reference to the Colvin  
"change in outcome" test.  Consequently, in order to ensure 
him full due process of law and avoid the possibility of 
prejudice, the Board will remand the matter to the RO.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and inform him of his right to present 
additional argument and/or evidence on 
the matter here on appeal.  The 
additional material received, if any, 
should be associated with the claims 
folder.

	2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any follow-up 
treatment the veteran may have received 
since 1990.  The additional material 
received, if any, should be associated 
with the claims folder.

	3.  The RO should thereafter take 
adjudicatory on the veteran's claim.  In 
so doing, the RO should consider and 
apply the provisions of 38 C.F.R. 
§ 3.156(a) and the holding of the United 
States Court of Appeals for the Federal 
Circuit in Hodge.  If the benefit sought 
is denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the provisions of 38 C.F.R. 
§ 3.156(a), and a discussion of how they 
affect the RO's determination.  
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


